Crosby, J.
(dissenting). Under section 309 of the Surrogate’s Court Act we should make a finding of fact that objeetants have not borne the burden of showing that the decedent had a claim against the James H. West & Sons., Inc, at the time of her death.
Decree affirmed except so far as it relates to the fourth objection which refers to an alleged debt owing by the James H. West & Sons, Inc., to decedent, and decree so far as it relates to said objection reversed and matter relating to said objection remitted to the Surrogate’s Court for further proceedings in accordance with the memorandum, without costs of this appeal to any party.